Citation Nr: 0526700	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  01-00 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) for the period November 
29, 1989, to April 17, 2000.

2.  Entitlement to an effective date earlier than April 17, 
2000, for a grant of an evaluation of 100 percent for PTSD.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1968 and from July 1969 to October 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions by the Detroit, Michigan, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

By a decision dated March 28, 2003, the Board denied the 
veteran's claim of entitlement to an effective date earlier 
than April 17, 2000, for the grant of an evaluation of 100 
percent for PTSD.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated the 
Board's March 28, 2003, decision and remanded the matter to 
the Board for further proceedings.  The joint motion by the 
parties before the Court stated, in part, that an issue of 
entitlement to an evaluation in excess of 10 percent for PTSD 
for the period November 29, 1989, to April 17, 2000, was in 
appellate status and pending before the Board.  Therefore, 
the issues currently on appeal are as stated on the first 
page of this decision.

In September 2004, the Board remanded this case to the RO.  
The case was returned to the Board in August 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

The Court has held that a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The joint motion by the parties before the Court stated that 
at the time of the Board's Decision in March 2003, which has 
now been vacated, VA had not complied with the duty to notify 
provisions of the VCAA and its implementing regulations with 
regard to the earlier effective date issue addressed by the 
Board's March 2003 decision or with regard to the increased 
rating issue which the joint motion of the parties before the 
Court found was also in appellate status before the Board.  
The Board's September 2004 remand of the case to the RO 
contained a remand order directing the RO to provide the 
veteran the notices required by the VCAA and its implementing 
regulations.  However, the VCAA notice letter sent by the RO 
to the veteran and his representative in December 2004 
referred to the evidence which is needed to substantiate a 
claim for service connection and did not inform the veteran 
of the evidence which would be needed to substantiate his 
earlier effective date claim and his increased rating claim.  
The RO's December 2004 letter also did not request that the 
veteran request provide any evidence in his possession which 
pertains to those claims.  The VCAA notice provided in this 
case by VA to the veteran-claimant is thus deficient and the 
Board finds that, in order to comply with the Court's order 
in this case granting the joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant and in order to 
comply with the Court's holding in Stegall, the case must be 
remanded to the AMC for corrective action.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should send the veteran a 
letter that complies with the current 
VCAA notification requirements.  
Specifically, the AMC should inform the 
veteran: of the nature of evidence which 
would be needed to substantiate his claim 
of entitlement to an evaluation in excess 
of 10 percent for PTSD for the period 
November 29, 1989, to April 17, 2000, and 
to substantiate his claim of entitlement 
to an effective date earlier than April 
17, 2000, for a grant of an evaluation of 
100 percent for PTSD; of the evidence 
which VA has obtained and will attempt to 
obtain, if any; and of the evidence which 
he is expected to submit in support of 
his claims.  The AMC should also request 
that the veteran submit any evidence in 
his possession which is potentially 
probative of his claims and has not 
already been submitted.  

2.  Following any indicated development, 
the AMC should then re-adjudicate the 
claims based on consideration of all the 
evidence of record.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


